t c memo united_states tax_court kelly london mccullar petitioner v commissioner of internal revenue respondent docket no filed date r determined that p was not entitled to a dependency_exemption for his daughter head_of_household status and a child_tax_credit held p was the custodial_parent of his daughter and therefore may claim a dependency_exemption for her held further p is entitled to head_of_household status and the child_tax_credit kelly london mccullar pro_se julie p gasper for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined a deficiency in petitioner’s federal_income_tax for his taxable_year in the amount of dollar_figure the issues for decision are whether for petitioner’s daughter is a qualifying_individual such that he is entitled to claim a dependency_exemption deduction for her petitioner is entitled to claim head_of_household status in filing his return and petitioner is entitled to claim the child_tax_credit except as otherwise provided all section references are to the internal_revenue_code in effect for findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in rockwall texas on date petitioner filed his form_1040 u s individual_income_tax_return for claiming head_of_household status and an additional personal_exemption and a child_tax_credit with respect to his daughter emily mccullar emily emily is the child of petitioner and his ex-wife mary virginia mccullar who by texas final decree of divorce the divorce decree were divorced on date at the time of the divorce emily was years old according to the divorce decree petitioner and ms mccullar are joint managing conservators of emily with ms mccullar having primary custody and control at all times not specified in the decree both petitioner and ms mccullar claimed a dependency_exemption deduction for emily for throughout petitioner kept a diary of time the log spent with emily the log is a detailed account of the time petitioner spent with his daughter and their activities together and according to petitioner’s calculations she was in his physical custody for more than percent of the year in the notice respondent determined that petitioner was not entitled to claim his daughter as his dependent for nor was he entitled to head_of_household status or the child_tax_credit i introduction opinion there are three issues for decision the dependency_exemption head_of_household status and the child_tax_credit because we decide the first issue for petitioner the parties agree and so do we that the other two issues must be decided for petitioner as well ii dependency_exemption a code and regulations sec_151 allows deductions for personal exemptions besides providing exemptions for the taxpayer and in certain circumstances the taxpayer’s spouse sec_151 provides exemptions for dependents of the taxpayer sec_152 defines the term dependent to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer or is treated under subsection c or e as received from the taxpayer in pertinent part sec_152 provides that if a child of divorced parents receives over half of his support during the year from his parents and is in the custody of one or both parents for more than half of the year then the child shall be treated as receiving over half of his support during the year from the parent having custody for a greater portion of the year that parent is referred to as the custodial_parent id in pertinent part sec_1_152-4 income_tax regs provides that custody is determined by the most recent decree of divorce it further provides in the event of so-called ‘split’ custody or if neither a decree or agreement establishes who has custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year b arguments of the parties respondent argues that under the general_rule of sec_1_152-4 income_tax regs we must look to the divorce decree to determine who as between petitioner and ms mccullar had custody of emily for the greater portion of respondent calculates without elaborate explanation that under the divorce decree emily was to be with ms mccullar for big_number hours in or approximately percent of while she was to be with petitioner for big_number hours in or approximately percent of on that basis respondent concludes that ms mccullar was the custodial_parent in petitioner argues that because the divorce decree creates a split custody arrangement within the meaning of the second sentence of sec_1_152-4 income_tax regs the court must determine who had physical custody of emily for the greater portion of based on the log introduced into evidence petitioner calculates that he had physical custody of emily for percent of making him the custodial_parent for that year respondent counters that the split custody rule in the regulations is not applicable since split custody refers to situations where the divorce decree while providing for shared custody does not specify which parent is entitled to custody for the greater portion of the year respondent further contends that even if the split custody rule is applicable the record shows that ms mccullar not petitioner had physical custody of emily for the greater portion of c discussion the divorce decree gives custody of emily to both petitioner and ms mccullar although ms mccullar is awarded the primary custody and control of emily at all times other than as specified in the divorce decree the situation thus fits the description in sec_152 of the child emily being in the custody of both parents for more than half of the year to determine the custodial_parent we must determine who had custody of emily for a greater portion of the year the statute offers no assistance in answering that question as indicated above sec_1_152-4 income_tax regs does address so-called ‘split’ custody while we acknowledge the ambiguity of the term split custody respondent has failed according to commentators the term split custody is sometimes used to describe a situation where divorced parents with two or more children each take custody of one or more of those children see wofford divorce and separation 515-2d t m at a-64 n benson the child dependency_exemption and divorced parents what is ‘custody’ cap u l rev it is sometimes used interchangeably with divided or alternating custody in which sole custody legal and physical alternates between the parents see kapner joint custody and shared parental responsibility an examination of approaches in wisconsin and florida marq l rev cross annotation ‘split ’ ‘divided ’ or ‘alternate’ custody of children a l r 2d see also black’s law dictionary 7th ed defining divided custody it is also used interchangeably with joint or shared custody in which both parents share in the decisions concerning the child’s continued to convince us that in the context of sec_1_152-4 income_tax regs such term means anything other than the joint or shared custody of a single child by divorced or separated parents with the dependency_exemption going to the parent who has actual physical custody and not just the right to custody for the greater portion of the year see eg dail v commissioner tcmemo_2003_211 maher v commissioner tcmemo_2003_85 of course respondent is free within the confines of his rulemaking authority to reword the 30-year-old regulation we turn now to the issue of which parent had physical custody of emily for the greater portion of petitioner’s log gives detailed descriptions about the time he spent with and without his daughter each day of written in different ink and typed in different fonts respondent argues that the log contains errors given the testimony of both petitioner and his ex-wife we have determined that petitioner is a credible witness and that his log is valid and not fabricated after giving consideration to the dates petitioner spent with his daughter that respondent claims are in error petitioner still spent over continued upbringing at all times ie regardless of which parent has physical custody of the child at any given time see giggetts annotation application of child-support guidelines to cases of joint- split- or similar shared-custody arrangements a l r 5th benson supra pincite see also black’s law dictionary supra pincite defining joint custody percent of the nights of the audit year with his daughter therefore we conclude that he was the custodial_parent for and is entitled to the dependency_exemption iii other items on the basis of our resolution of the dependency_exemption issue petitioner is entitled to claim head_of_household status in filing his return and the child_tax_credit decision will be entered for petitioner for periods in which the child is regularly attending school we believe it is appropriate to quantify time spent with a parent through the number of nights spent together see jeter v commissioner tcmemo_2001_223 affd 26_fedappx_321 4th cir
